Justice RICE
delivered the Opinion of the Court.
1 1 The public school financing system enacted by the General Assembly complies with the Colorado Constitution. It is rationally related to the constitutional mandate that the General Assembly provide a "thorough and uniform" system of public education. Colo. Const. art. IX, § 2 (the "Education Clause"). It also affords local school districts control over locally-raised funds and therefore over "instruction in the public schools." Colo. Const. art. IX, § 15 (the "Local Control Clause"). As such, the trial court erred when it declared the public school financing system unconstitutional. We accordingly reverse.
I. Facts and Procedural History
1 2 Respondent Plaintiffs, Anthony Lobato, et al. (the "Plaintiffs"), initiated this action for declaratory and injunctive relief in 2005. They claimed that the current public school financing system violates the Education Clause because the system fails to provide sufficient funding to support a "thorough and uniform" system of free public schools. Plaintiffs also claimed that local school dis-triets' lack of sufficient financial resources, coupled with the public school financing system's restrictions on spending, prevents the districts from exerting meaningful control over educational instruction and quality in violation of the Local Control Clause.
3 Petitioner Defendants, the State of Colorado, et al. (the "Defendants", moved to dismiss the complaint. Without taking evidence, the trial court granted the Defendants' motion to dismiss on both standing and - non-justiciable - political - question grounds. Plaintiffs appealed the trial court's ruling to the court of appeals. The court of appeals affirmed the trial court's standing and political question conclusions and upheld the trial court's decision to dismiss Plaintiffs' complaint. Lobato v. State, 216 P.3d 29, 32 (Colo.App.2008). Plaintiffs petitioned this Court for certiorari review of the standing and political question issues.
« 4 We granted certiorari and reversed the court of appeals. Lobato v. State, 218 P.3d 358, 364 (Colo.2008) ("Lobato I").As a thresh*1137old matter, we declined to address the constitutional standing question related to the plaintiff school districts because the Court had subject matter jurisdiction to hear the case on account of the undisputed standing of the plaintiff parents. Id. at 867-68.
15 With respect to the political question issue, the Court interpreted its decision in Lujan v. Colorado State Board of Education, 649 P.2d 1005 (Colo.1982), and held that Plaintiffs presented a justiciable claim because "determin[ing] whether the state's public school financing system is rationally related to the constitutional mandate that the General Assembly provide a 'thorough and uniform' system of public education" does not "unduly infring[{e] on the legislature's policy-making authority." Lobato I, 218 P.3d at 363. Having decided the standing and justi-ciability issues, we remanded the case to the court of appeals with instructions to remand to the trial court to provide the Plaintiffs an opportunity to prove their allegations. Id. at 864.
T6 The case proceeded to trial. Plaintiffs and Defendants presented extensive evidence addressing the constitutionality of the public school financing system. Adopting the Plaintiffs' proposed findings of fact and conclusions of law almost verbatim, the trial court held that Colorado's current public school financing system is not rationally related to the General Assembly's constitutional mandate to provide a "thorough and uniform" system of free public schools. The trial court also held that the "irrational" public school financing system violates the Local Control Clause because it deprives individual school districts of the opportunity to implement the Education Clause's "thorough and uniform" mandate. Accordingly, the trial court enjoined Defendants from continuing to execute the current public school financing system. The trial court stayed enforcement of this injunction to provide the state reasonable time to create and implement a system of public school financing that complies with the Colorado Constitution.
{7 Defendants appealed the trial court's order directly to this Court pursuant to seetion 13-4-102(1)(b), C.R.S. (2012). This appeal presents three issues for our review: (1) whether the Plaintiffs' claims present a non-justiciable political question; (2) whether the public school financing system satisfies the rational basis test articulated in Lobato I and therefore complies with the Education Clause; and (8) whether the public school financing system is constitutional under the Local Control Clause.
II. Analysis
T8 As a threshold matter, and consistent with this Court's decision in Lobato I, we hold that Plaintiffs' claims are justiciable. Addressing the substance of this appeal, we hold that the current public school financing system is rationally related to the constitutional mandate that the General Assembly provide a "thorough and uniform" system of public education. We also hold that the dual-funded public school financing system complies with the Local Control Clause because it affords local school districts control over locally-raised funds and therefore over "instruction in the public schools." As such, the trial court reversibly erred when it declared the public school financing system unconstitutional.
19 We first describe this Court's jurisdiction and the applicable standard of review. We then discuss the three substantive issues in turn.
A. Jurisdiction and Standard of Review
110 The court of appeals typically maintains "initial jurisdiction over appeals from final judgments of ... the district courts." § 13-4-102(1). We invoke our jurisdiction over this direct appeal, however, because the trial court declared the statutes that delineate the public school financing system unconstitutional. § 13-4-102(1)(b); see Town of Telluride v. San Miguel Valley Corp., 185 P.3d 161, 164 (Colo.2008) ("We review the judgment of the district court pursuant to our jurisdiction over cases in which a statute has been declared unconstitutional, as set forth in section 18-4-102(1)(b)[.]").
%11 This case requires us to interpret relevant portions of the Colorado Constitution, assess the trial court's application of the *1138rational basis test stated in Lobato I, and review the trial court's legal conclusion that the state public school financing system is unconstitutional. We review these questions of law de novo. Freedom Colo. Info., Inc. v. El Paso Cnty. Sheriff's Dep't, 196 P.3d 892, 897 (Colo.2008); Colo. Dep't of Revenue v. Garner, 66 P.3d 106, 109 (Colo.2003).
B. Justiciability
112 The questions presented in this appeal are justiciable pursuant to the law of the case doctrine. Giampapa v. Am. Family Mut. Ins. Co., 64 P.3d 230, 243 (Colo.2003) (describing law of the case doctrine); see Lobato I, 218 P.3d at 363. This Court will generally adhere to a prior ruling on a question of law that it made at an earlier stage of the same litigation. Giampapa, 64 P.3d at 243. We have discretion, however, to deviate from this "law of the case" principle if we determine that the prior ruling at issue is no longer sound because of changed conditions, factual errors, intervening changes in the law, or resulting manifest injustice. See People of the City of Aurora, ex rel. State v. Allen, 885 P.2d 207, 212 (Colo.1994) (deserib-ing the exceptions to law of the case doctrine).
13 This Court held in Lobato I that the Plaintiffs' claims were justiciable. Lobato I, 218 P.3d at 368. We perceive no changed conditions, - factual - errors, - intervening changes in the law, or evidence of manifest injustice that might call this prior ruling into question. Thus, we refuse to reconsider the justiciability issue and instead adhere to Lo-bato I as the law of the case. We now consider the substance of the justiciable issues that constitute the heart of this appeal.
C. The Public School Financing System is Rationally Related to the "Thorough and Uniform" Mandate
14 The Education Clause of the Colorado Constitution directs the General Assembly to "provide for the establishment and maintenance of a thorough and uniform system of free public schools throughout the state." Colo. Const. art. IX, § 2. This mandate requires the General Assembly to enact education policy that furnishes a "thorough and uniform" free education to "all residents of the state, between the ages of six and twenty-one years." Id. We held in Lobato I that the legislative scheme that makes up Colorado's public school financing system must be "rationally related to the constitutional mandate that the General Assembly provide a 'thorough and uniform' system of public education" to comply with the Education Clause. 218 P.8d at 863.
115 Despite articulating this custom-tailored rational basis test, this Court did not expressly interpret the Education Clause or define the phrase "thorough and uniform" in Lobato I. Therefore, before addressing the public school financing system, we interpret the plain meaning of "thorough and uniform" as it appears in the Education Clause. We then briefly discuss the unique type of rational basis review set out in Lobato I in light of our definition of "thorough and uniform." Finally, we apply the Lobato I test and conclude that the public school financing system is "rationally related to the constitutional mandate that the General Assembly provide a 'thorough and uniform' system of public education." See id.
1. Thorough and Uniform
{16 We hold that the phrase "thorough and uniform" in the Education Clause describes a free public school system that is of a quality marked by completeness, is comprehensive, and is consistent across the state.
117 The Colorado Constitution tasks the judicial branch with construing the meaning of constitutional language. See Colo. Const. art. VI, § 1. "In giving effect to a constitutional provision, we employ the same set of construction rules applicable to statutes." Danielson v. Dennis, 139 P.3d 688, 691 (Colo.2006). We begin by giving the relevant constitutional terms "their plain and commonsense meaning." Id. (citing Bd. of Cnty. Comm'rs v. Vail Assocs., Inc., 19 P.3d 1263, 1273 (Colo.2001)). We also read the applicable constitutional provisions as a whole. Id.
118 Although this Court has discussed the "thorough and uniform" mandate on many occasions, we have not explicitly interpreted *1139the phrase "thorough and uniform." Therefore, we review the plain and commonsense meaning of the words "thorough" and "uniform" in the context of the Education Clause to reach our interpretation. The adjective "thorough" commonly refers to something of a quality that is "marked by completeness." Webster's Third New International Dictionary 2880 (1971). It also refers to something that is "marked by attention to many details," or is, in other words, comprehensive. Id. The term "uniform" connotes something that is characterized "by a lack of variation, diversity, [or] change in form" or that is "consistent ... in character." Id. at 2498. Thus, a "thorough and uniform" system of public education is of a quality marked by completeness, is comprehensive, and is consistent across the state.
19 Reading the "thorough and uniform" mandate in context supports our plain language construction. First, the Education Clause requires the state to provide public school opportunities to "all residents of the state, between the ages of six and twenty-one years." Colo. Const. art. IX, § 2. This language supports our interpretation of "thorough and uniform" because a public school system that serves all Colorado residents between the ages of six and twenty-one is of a quality marked by completeness, is comprehensive, and is consistent across the state by providing educational opportunities to all Colorado residents within a broad age-range. In addition, the Education Clause provides that "[olne or more public schools" be open "at least three months in each year" in each school district to receive state funding. Id. This minimal requirement also supports our interpretation of the phrase "thorough and uniform" because it, together with the "thorough and uniform" mandate, simply establishes the constitutional floor upon which the General Assembly must build its education policy.
120 Our interpretation of "thorough and uniform" is consistent with this Court's previous treatment of the "thorough and uniform" mandate. For example, instead of affirmatively defining "through and uniform" in Lwjan, this Court described what a "thorough and uniform" system of public schools does not require. 649 P.2d at 1024-25. The Court held that the "thorough and uniform" mandate does not necessitate "absolute equality in educational services or expenditures," nor does it direct "the General Assembly [to] establish a central public school finance system restricting each school district to equal expenditures per student." Id. at 1017-18. Furthermore, the Lyjan Court noted that " 'thorough and uniform' does not require complete equality in the sense of providing free textbooks to all students." Id. (citing Marshall v. Sch. Dist. RE # 3 Morgan Cnty, 191 Colo. 451, 553 P.2d 784 (1976)). Our interpretation of "thorough and uniform" is consistent with the exelusions described in Lyjan because providing a pub-lie school system that is of a quality marked by completeness, is comprehensive, and is consistent across the state does not demand absolute equality in the state's provision of educational services, supplies, or expenditures.
121 Having defined the phrase "thorough and uniform," we now discuss the rational basis test delineated in Lobato I.
2. The Lobato I Rational Basis Test
22 This Court held in Lobato I that the judiciary must "determine whether the state's public school financing system is rationally related to the constitutional mandate that the General Assembly provide a 'thorough and uniform' system of public education." 218 P.8d at 8368. Inserting our interpretation of "thorough and uniform" into this test and clarifying the meaning of "rationally related" in this unique context, we hold that Colorado's public school financing system is rationally related to the "thorough and uniform" mandate of the Education Clause if it funds a public school system that is of a quality marked by completeness, is comprehensive, and is consistent across the state.
123 As this Court stated in Lo-bato I, our custom-tailored form of rational basis review "satisfies the judiciary's obligation to evaluate the constitutionality of the state's public school financing system without unduly infringing on the legislature's policy-making authority." Id. In applying this test *1140to the public school financing system, our task is not to determine " 'whether a better financing system could be devised," but rather to determine "whether the system passes constitutional muster." Id. (quoting Lujan, 649 P.2d at 1025). We presume that the statutes that make up the public school financing system are constitutional, and we will uphold the legislation unless the Plaintiffs have proven beyond a reasonable doubt that the statutes fail to pass the Lobato I rational basis test, and are therefore unconstitutional. See Owens v. Colo. Cong. of Parents, Teachers & Students, 92 P.3d 933, 942 (Colo.2004).
3. Application
The current public school financing system is rationally related to the "thorough and uniform" mandate because it funds a system of free public schools that is of a quality marked by completeness, is comprehensive, and is consistent across the state. Therefore, the financing system satisfies the Lobato I rational basis test and complies with the Education Clause. We describe the basic components of the public school financing system and then analyze its rational relationship to the "thorough and uniform" mandate in the following subsections.
a. Colorado's Public School Financing System
125 The public school financing system combines local taxes, state appropriations, and federal monies to fund the statewide standards-based public education system. The Public School Financing Act of 1994 ("PSEA") governs the majority of state and local funding for education. §§ 22-54-101 to -185, C.R.S. (2012). The PSFA sets out a uniform per-pupil formula that the state uses to calculate the amount of education funding each school district shall receive in a given year. § 22-54-104(1)(a); see, eg., § 22-54-104(5)(XIX). This formula requires the state to multiply a statutory per-pupil base level of funding by the number of students enrolled in the subject school district § 22-54-104(1)(a). The state then adjusts the resulting product to account for district-specific "factors" such as personnel costs, cost of living, concentrations of at-risk students, online education enrollment, and the number of fifth-year high school pupils enrolled in the district. § 22-54-104(2)-(4). The money each school district receives as a result of these calculations is called the district's "total program." § 22-54-104(1)(a). In response to the reality of statewide budget reductions in recent years, the state now uniformly reduces each district's total program by a "negative factor" that reflects statewide funding cuts. § 22-54-104(5)(g)(1).
26 The PSFA also defines the contours of the dual-funded public school financing system by describing the sources of revenue needed to ensure that each school district receives its total program. The "local share" of a school district's total program consists of proceeds from a mill levy upon the assessed valuation of the taxable property within a school district's boundaries and, to a lesser degree, a "specific ownership tax." See § 22-54-106(1)(a)(I). Although the statutes restrict the amount of money school districts may raise using mill levies, see § 22-54-106(2)(a), the PSFA permits school districts to supplement their total programs with additional local revenues by asking their electorates to approve additional mill levies for education purposes, see § 22-54-108. This supplemental form of local revenue for education is known as a "mill levy override." See id.
1 27 The "state share" of a school district's allocated funding is derived by subtracting the district's "local share" from its total program. § 22-54-106(1)(b)(I). The money for each school district's "state share" comes from the state general fund, the Education Fund, and from a portion of the rents generated by state school lands and federal mineral leases. See § 22-55-105, C.R.S. (2012) (general fund appropriation requirements for education).
1 28 In addition to the total program funding provided by the PSFA, the public school financing system provides "categorical" funding to serve particular groups of students and particular student needs. § 22-55-102(4), CRS. (2012) (defining "categorical programs"); § 22-55-107, CRS. (2012) (describing funding for categorical programs). *1141For example, categorical funding is available for English language learners, at-risk students, and disabled children. § 22-55-102(4). The system also permits school districts to contract bonded indebtedness for education-related capital improvements or construction with voter - approval. § 22-42-102(2)(a), C.R.S. (2012).
b. The System is Rationally Related to the "Thorough and Uniform" Mandate
29 The public school financing system is rationally related to the "thorough and uniform" mandate because it funds a system of free public schools that is of a quality marked by completeness, is comprehensive, and is consistent across the state. It does so using a multifaceted statutory approach that applies uniformly to all of the school districts in Colorado.
30 The primary component of the public school finance system, the PSFA, uses a standard formula that incorporates enrollment numbers, a per-pupil base amount of money, and applicable statutory factors to calculate an amount of money each district will receive in a given year from a combination of state and local sources. By supplying the single statutory framework whereby the state may calculate every district's total program, and by describing the sources of state and local revenue that make up the calculated amounts, the PSFA applies uniformly to all of Colorado's school districts and serves as the cornerstone of a public school finane-ing system that funds a public education system that is of a quality marked by completeness, is comprehensive, and is consistent across the state.
1 31 In addition, the public school financing system's "categorical" funding for particular groups of students-for example, English language learners, at-risk students, and children with disabilities-also contributes to the public school financing systern's rational relationship to the "thorough and uniform" mandate. Categorical funding allocates money beyond the base PSFA amount for children that require supplemental resources. It therefore assists in providing every child in Colorado, including children with greater needs than the general student population, with educational opportunities. Thus, categorical funding contributes to the public school financing system's rational relationship to the "thorough and uniform" mandate by helping fund a statewide public school system that is more complete and comprehensive.
132 Furthermore, the public school financing system provides a mechanism-contracting for bonded indebtedness-whereby individual school districts may ask their constituents to fund capital improvements or the construction of new school facilities. This mechanism contributes to the rational relationship between the public school financing system and the "thorough and uniform" mandate because bonded indebtedness gives local school districts the authority to generate funding for capital improvements that help facilitate the implementation of a public school system that is of a quality marked by completeness, is comprehensive, and is consistent across the state.
133 In sum, our de novo review of the relevant legislation reveals that the public school financing system is rationally related to the "thorough and uniform" mandate. The Plaintiffs did not establish beyond a reasonable doubt that the system fails to pass constitutional muster under the Lobato I rational basis test. While we sympathize with the Plaintiffs and recognize that the public school financing system might not provide an optimal amount of money to the public schools, the statutory public school financing system itself is constitutional. Accordingly, we reverse the trial court's holding that "the entire system of public school financing is not rationally related to the mandate of the Education Clause."
D. Local Control
134 The dual-funded public school financing system complies with the Local Control Clause because it affords local school districts control over locally-raised funds and therefore over "instruction in the public schools."
135 We presume that the statutes that make up the public school financing system *1142are constitutional, and we will uphold the legislation unless the Plaintiffs have proven the statutes are unconstitutional beyond a reasonable doubt. See Owens, 92 P.3d at 942. The Local Control Clause limits the state's power over instruction in each dis-triect's public schools. To determine whether the dual-funded public school financing system complies with the Local Control Clause, we analyze whether that system affords local school districts control over locally-raised funds and therefore over "instruction in the public schools." Id. at 985.
1836 We first describe the historic importance of local control to Colorado's public education system, and highlight the role that local control plays in the constitutionality of dual-funded state programs. We then discuss how this Court applied local control principles in Lujan, 649 P.2d at 1022-24, and Owens, 92 P.3d at 942-44. Finally, we assess the public school financing system within this legal framework and conclude that it is constitutional under the Local Control Clause.
1. Local Control Principles and Precedent
37 The Local Control Clause of the Colorado Constitution provides:
The general assembly shall, by law, provide for organization of school districts of convenient size, in each of which shall be established a board of education, to consist of three or more directors to be elected by the qualified electors of the district. Satd directors shall have control of instruction in the public schools of their respective districts.
Colo. Const. art. IX, $ 15 (emphasis added).
1 38 " [T]he historical development of public education in Colorado has been centered on the philosophy of local control'" due to the freedom and flexibility local control provides. Owens, 92 P.3d at 941 (quoting Lujan, 649 P.2d at 1021). "The use of local taxes affords a school district the freedom to devote more money toward educating its children than is otherwise available in the state-guaranteed minimum amount." Lujan, 649 P.2d at 1023. Prioritizing local control "also enables the local citizenry greater influence and participation in the decision making process as to how the[ir] local tax dollars are spent. Some communities might place heavy emphasis on schools, while others may desire greater police or fire protection, or improved streets or public transportation." Id.; see Owens, 92 P.3d at 941 ("Allowing a district to raise and disburse its own funds enables the district to determine its own education policy, free from restrictions imposed by the state or any other entity."). Furthermore, "local control provides each district with the opportunity for experimentation, innovation, and a healthy competition for educational excellence." Lujan, 649 P.2d at 1023. Thus, the question of whether the General Assembly has afforded school districts local control over instruction in the public schools plays a crucial role in this Court's constitutionality analysis of public school financing legislation.
1 39 This Court recently discussed the importance of local control to the modern dual-funded public school financing system during its review of the 2007 amendments to the PSFA. See Mesa Cnty. Bd. of Cnty. Comm'rs v. State, 203 P.3d 519, 527-30 (Colo.2009). Referring to dual-funded state programs dating back to the Great Depression, the Court reiterated its long-standing conclusion that a "state can require the local government to pay its statutorily mandated share under a dual funding formula," so long as the local entity remains "responsible for imposing, collecting and expending local property taxes." Id. at 528 (citation omitted).
140 Reflecting the Court's propensity to uphold dual-funded programs that comply with this principle, the Lyjan Court held during its equal protection analysis that an earlier version of the PSFA was "constitutional as rationally related to [the] legitimate state purpose" of promoting local control over instruction because "utilizing local property taxation to partly finance Colorado's schools is rationally related to effectuating local control over public schools." 649 P.2d at 1028. Although the Court recognized that "due to disparities in wealth, the present finance system can lead to the low-wealth district having less fiscal control than wealthier districts," it also held that "this result, by itself, does not strike down the entire school *1143finance system" under the equal protection rational basis standard. Id.
{41 Unlike its decision to uphold the PSFA on equal protection grounds in Lyjon, this Court held in Owens that a statewide pilot program violated the Local Control Clause. 92 P.3d at 944. The pilot program essentially required school districts to pay the parents of eligible children locally-raised funds to cover the costs for those children to attend nonpublic schools. Id. at 948. In concluding that the pilot program was unconstitutional, the Court reiterated that local "control over instruction requires the local boards to retain substantial discretion 'as to the character of ... instruction ... pupils shall receive at the cost of the district'" Id. (quoting Bd. of Educ. of Sch. Dist,. No. 1 in City & Cnty. of Denver v. Booth, 984 P.2d 639, 648 (Colo.1999) (internal quotation omitted)). It also emphasized that local "control over instruction is inextricably linked to control over locally-raised funds," id. at 941, and reasoned that by affirmatively depriving the school districts of control over their locally-raised funds, the General Assembly deprived those districts of local control over instruetion in their public schools. Id. at 942-48. In essence, then, a dual-funded public school financing system is constitutional so long as it allows the local districts to retain control over how they spend locally-generated tax revenue. See Mesa Cnty., 203 P.3d at 527-30.
2. Application
4 42 The dual-funded public school finane-ing system at issue in this case complies with the Local Control Clause because it affords local school districts control over locally-raised funds and therefore over instruction in the public schools. As it did when this Court decided Lyjan and Mesa County, the PSFA permissibly requires that the money comprising the total program for each school district in a given year come from a combination of state and local revenues, with the local districts retaining responsibility for imposing, collecting, and expending local property taxes collected for education purposes. See § 22-54-106.
€ 43 Unlike the unconstitutional pilot program in Owens, however, the public school financing system does not affirmatively require school districts to use their locally-raised revenue in any particular manner. Even if school districts use a substantial portion of their locally-raised funds to help their students achieve state standards-as the trial court found they do-nothing in the public school financing system itself requires a particular allocation of local funds.
144 The system also provides mill levy override and bonded indebtedness mechanisms which authorize school districts to raise additional revenue beyond their total programs. These mechanisms afford school districts the opportunity to exert additional local control over instruction by generating and using supplemental local funds. While we recognize that "disparities in wealth" may impair a low-wealth district's ability to pass mill levy overrides and bonded indebtedness, such a "result, by itself, does not strike down the entire school finance system" on Local Control grounds, just as the same result did not strike down the entire school finance system for equal protection purposes in Lujan. 649 P.2d at 1023 (citations omitted). Therefore, the public school financing system does not unconstitutionally usurp local control over instruction in the public schools. Instead, it affords local school districts control over locally-raised funds, and therefore over "instruction in the public schools," by providing a dual-funded financing regime that refrains from affirmatively directing school districts to use their locally-raised revenues in any particular fashion. See Mesa Cnty., 203 P.3d at 530; Owens, 92 P.3d at 943. While we do not dispute that public education in Colorado would benefit from additional funding, the local control built into the public school financing system "provides each district with the opportunity for experimentation [and] innovation" in using limited resources to achieve educational excellence. Lujan, 649 P.2d at 1023. The public school financing system is therefore constitutional under the Local Control Clause.
III. Conclusion
T 45 We have held that "courts must avoid making decisions that are intrinsically legis*1144lative. It is not up to the court to make policy or to weigh policy." Town of Telluride v. Lot Thirty-Four Venture, L.L.C., 8 P.3d 30, 88 (Colo.2000); see also Lobato I, 218 P.3d at 381 (Rice, J., dissenting). While the trial court's detailed findings of fact demonstrate that the current public school financing system might not be ideal policy, this Court's task is not to determine " "whether a better financing system could be devised, but rather to determine whether the system passes constitutional muster.'" Lobato I, 218 P.3d at 374 (quoting Lujan, 649 P.2d at 1025) (internal citation omitted).
Our holding today that the current public school financing system complies with the Education and Local Control Clauses of the Colorado Constitution satisfies this Court's duty "to say what the law is," see Marbury v. Madison, 5 U.S. 137, 177, 1 Cranch 137, 2 L.Ed. 60 (1803), without unduly infringing upon the policy-making power of the General Assembly. It thereby affords the General Assembly an opportunity to reform Colorado's education policy, including the public school financing system, consistent with this opinion.
$47 Chief Justice BENDER dissents, and Justice HOBBS joins in the dissent.
[ 48 Justice HOBBS dissents, and Chief Justice BENDER joins in the dissent.
Justice MARQUEZ does not participate.